UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1623


CURTIS GLENN MOORER, a/k/a Curtis G. Moorer,

                    Plaintiff - Appellant,

             v.

MR. LUTHI, New Carolina Mortgage; CHRISTOPHER S. EDWARDS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, Chief District Judge. (6:15-cv-01921-RBH)


Submitted: December 4, 2019                                       Decided: January 22, 2020


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Curtis Glenn Moorer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Glenn Moorer seeks to appeal the district court’s order denying his Fed. R.

Civ. P. 60(b) motion. We dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on August 3, 2016. The notice

of appeal was filed on June 7, 2019. Because Moorer failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we deny leave to proceed in

forma pauperis and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2